The opinion of the Court was delivered by
Shepley J.
It appears from the agreed statement, that the plaintiffs voted to receive their share of the surplus revenue deposited with this state ; and chose a committee of thee persons to loan the money, when received. And it would seem, that the committee appointed one of their number to act as treasurer, for he is in subsequent votes of the town recognized as the treasurer of the surplus revenue fund although there is no proof of his appointment. The note now in suit was made payable to that person as treasurer of the committee of the surplus revenue fund or his successor in office. The committee were agents of the town and their treasurer has also been recognized as an agent of the town. If there be no previous authority for taking the note in this form, the town has received, it of him, and thereby adopted and ratified his acts. The note is not negotiable. A corporation may sue in its own name on a contract made to an agent for its benefit; and when that contract is not negotiable, it would seem according to the later cases, that the suit cannot be maintained in the name of an agent, who has no interest in the contract. Irish v. Webster, 5 Greenl. 171; Trustees v. Parks, 1 Fairf. 441; Commercial Bank v. French, 21 Pick. 486. The consideration in this case proceeded from the plaintiffs, they have the legal interest in the contract and can discharge it; and may therefore maintain a suit upon it.
Defendants are to be defaulted.